REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, applicant has sufficiently defined and claimed a shield continuity testing device, whereby the prior art does not teach or suggest determining an expected common mode insertion loss for the cable or cabling installation; determining an offset common mode insertion loss as a difference between the expected common mode insertion loss and the determined common mode insertion loss; and determining whether the shield is continuous or discontinuous based on the offset common mode insertion loss, in combination with all other limitations set forth in the claim.
Regarding claim 15, applicant has sufficiently defined and claimed a method for testing shield continuity, whereby the prior art does not teach or suggest determining an expected common mode insertion loss for the cable or cabling installation; determining an offset common mode insertion loss as a difference between the expected common mode insertion loss and the determined common mode insertion loss; and determining whether the shield is continuous or discontinuous based on the offset common mode insertion loss, in combination with all other limitations set forth in the claim.
Regarding claim 21, applicant has sufficiently defined and claimed a shield continuity testing device, whereby the prior art does not teach or suggest determine, based on the common mode insertion loss, whether the shield is continuous or discontinuous, wherein the processor is configured to determine whether the shield is continuous or discontinuous based on the common mode insertion loss in a subrange of a frequency range over which the first signal is transmitted, and identify the subrange based on a determined signal propagation delay of the cable or cabling installation, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MINH Q. PHAN
Primary Examiner
Art Unit 2852